Citation Nr: 1736066	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Board reopened a previously denied claim of service connection for a back disability.  At that time, the Board also remanded that reopened claim and a claim of service connection for a psychiatric disorder for additional development.

While the case was in remand status, in an April 2015 rating decision, the RO granted service connection for major depressive disorder.  Thus, the psychiatric disorder claim is no longer on appeal as the benefit sought was granted in full.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

An addendum medical nexus opinion is needed to resolve the claim, as the medical opinions of record did not sufficiently consider the Veteran's individual medical history and lay statements.  In order to aid the examiner, a summary follows.

During service, the Veteran suffered back strain due to a motor vehicle accident in 1967.  The Veteran stated that the vehicle in which he was riding was hit by another vehicle from behind.  As confirmed by service treatment records (STRs), including in November 1967, the Veteran was diagnosed with back strain, but the Veteran reports that later tests showed the damage was much more extensive.  He states he was later referred to Guam Naval Hospital for further treatment, but that the naval hospital did not have the technology to realize the extent of the damage.  He also states that he has had constant low back pain since the accident.  In other words, the Veteran stated that he experienced low back symptoms after service before the first post-service accident described below.

There are several records in the Veteran's STRs noting complaints of low back pain.  For instance, one record from December 1967 notes 2-3 month history of low back pain.  Another from February 1968 notes that the Veteran continued to have back ache.  His February 1969 Report of Medical History notes recurrent back pain and camps in legs.

After service, in July 1977 the Veteran complained of low back pain with radiation down the back of the right leg.  The treatment record notes a history of back and leg pain dating back to a December 1976 motor vehicle accident.  The x-rays taken contemporaneous with this accident were said to be "normal except for some residual Panopaque from previous myelogram and mild narrowing of lumbosacral joints."  Surgery to explore L4-L5 on the right side revealed no abnormality.  Thus, prior to this accident, the Veteran had residual Panopaque from a previous myelogram and mild narrowing of the lumbosacral joints.

In May 1982, the Veteran again reported low back pain.  The Veteran had been in a motor vehicle accident in October 1981, during which his vehicle was struck by a trailer and rolled over.  As a result of the accident, he was knocked unconscious briefly.   That night he reported pain all over, but soon thereafter he reported feeling pain only in the neck and left shoulder.

In February 1984, the Veteran reported having low back pain again.  The report notes a medical history of the 1967 in-service motor vehicle accident and the post-service 1976 back surgery.  No detectable muscle spasm was found, but all motion of the lumbosacral spine caused pain.  X-rays revealed retained radiopaque material within the subarachnoid sprain, laminectomy defects on the right at L4-L5, and facet sclerosis at L5 and S1 bilaterally, and decreased intervertebral distance at L5-S1.  The Veteran was diagnosed with chronic lumbosacral strain.  In March 1984, a computerized tomography (CT) scan confirmed that a bulging disc at the L5-S1 level which might be encroaching into the budding nerve roots bilaterally as well as mild diffuse bulging disc at L4-L5.

The Veteran reports having a workplace accident in 1992 when a core drill he was using got hung on a metal bar in the floor and threw him through the air, after which he landed on his shoulder and back.

In February 2015, pursuant to the Board's remand, a medical opinion as to the etiology of the Veteran's current back disability was obtained.  The examiner opined that his degenerative disc disease (DDD) was less likely than not related to service.  In doing so, the examiner noted back surgery after service and stated that back pain and degenerative changes are complex with many etiologies.  Thus, a single episode of low back strain in 1967 was unlikely to be the sole and primary cause of the current condition.  

This opinion, however, confuses the inquiry.  The Board asked not whether the 1967 motor vehicle accident was the sole or primary cause of the current DDD, but rather whether the DDD was related to1967 motor vehicle accident or other incident during service.  Further, the opinion does not appear to consider the Veteran's continued post-accident treatment during service and allegations of continuing pain post-service.

An addendum opinion was obtained in May 2015.  This examiner also opined that the Veteran's DDD was less likely than not related to service.  In support, the examiner stated that low back pain and lumbar strain are extremely common entities with a lifetime incidence of 80 percent.  Therefore, the current condition was more likely due to other factors, as there was no evidence to suggest that a one-time incident of low back pain predisposes a person to long-term chronic back pain.  

This opinion also appears to ignore the STRs showing on-going back pain during service and the Veteran's reports of continuing back pain post-service.  The Board is also not persuaded by the conclusion that a high lifetime incidence of back pain in the general population renders back pain less likely than not related to service because it fails to take the Veteran's medical history into account and implies that back pain in-service could never be at least as likely as not related to service.

Therefore, in light of these circumstances, the Board finds that another medical opinion is warranted.

In addition, the Veteran reports being treated during service at a Guam Naval Hospital.  These records, which may not have been included in the STRs, do not appear to be of record.  Therefore, such records should be requested on remand.

Lastly, in the October 2015 rating decision, the RO denied a TDIU.  In November 2016, the Veteran's representative submitted a timely notice of disagreement (NOD) on the proper standardized VA form.  Although the NOD was acknowledged by the RO later in November 2016, a statement of the case (SOC) has not yet been issued.  Thus, while the RO may be addressing this matter, the Board has jurisdiction to remand this issue for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, this claim is being remanded for an SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issue of entitlement to a TDIU.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Take the steps necessary to request and obtain the Veteran's treatment records from Guam Naval Hospital for in-service treatment following the 1967 motor vehicle accident.  If the record cannot be obtained, the claims file should be annotated as such and the Veteran should be informed.

3.  Thereafter, arrange for the relevant information in the claims file to be forwarded to an appropriate medical professional for an opinion addressing the back disability claim.  The need for further examination is left to the discretion of the examiner.

The examiner should address whether:

The Veteran's current DDD/degenerative arthritis at least as likely as not (50 percent or greater) related to service or onset within a year after service.
      
In answering this question, the Veteran's lay assertions regarding the nature, onset, and continuity of back symptoms, including his report of back pain between service and his first post-service motor vehicle accident should be considered and discussed.

A complete rationale for the opinion should be given.

4.  Finally, readjudicate the back claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

